                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

                                     )
VANDERBILT UNIVERSITY,               )
                                     )
           Plaintiff,                )
                                     )                    Case No. 3:18-CV-00046
           v.                        )
                                     )                    Chief Judge Waverly D. Crenshaw, Jr.
SCHOLASTIC, INC.; HOUGHTON MIFFLIN   )                    Magistrate Judge Frensley
HARCOURT PUBLISHING COMPANY; and TED )
S. HASSELBRING,                      )                    JURY DEMAND
                                     )
           Defendants.               )
                                     )

JOINT MOTION FOR LEAVE TO EXCEED PAGE LIMITS IN CONNECTION WITH
   DEFENDANTS SCHOLASTIC INC. AND HOUGHTON MIFFLIN HARCOURT
               PUBLISHING COMPANY’S FORTHCOMING
              JOINT MOTION FOR SUMMARY JUDGMENT

        Pursuant to Local Rules 7.01(a)(2)-(4) and Section 7 of this Court’s Judicial Preferences,

Defendants Scholastic Inc. (“Scholastic”) and Houghton Mifflin Harcourt Publishing Company

(“HMH”) (together, the “Defendants”) respectfully request leave of the Court to file a

forthcoming single memorandum of law in support of their Joint Motion for Summary Judgment

(which must be filed on or before January 22, 2021) in excess of the twenty-five (25) page

limitation set forth in Local Rule 7.01(a)(2), specifically for a single, combined brief of up to

fifty (50) pages, as well as to file a forthcoming single, combined reply memorandum of law in

further support of their Joint Motion for Summary Judgment of a total of up to ten (10) pages, in

excess of the five (5) page limitation set forth in Local Rule 7.01(a)(4). Further, through this

Joint Motion, Plaintiff Vanderbilt University (“Vanderbilt”) respectfully requests leave of the

Court to file a single forthcoming memorandum of law in opposition to the Defendants’ Joint




                                                  1

   Case 3:18-cv-00046 Document 284 Filed 01/14/21 Page 1 of 5 PageID #: 5539
Motion for Summary Judgment in excess of the twenty-five (25) page limitation set forth in

Local Rule 7.01(a)(3) for a total of up to fifty (50) pages.

        As grounds for this Joint Motion, the Defendants state that jointly filing a single of up to

50-page moving brief, rather than two 25-page moving briefs, is more efficient in the interests of

judicial economy, will assist the Court, and will allow the Court to issue a single opinion. A

single 50-page moving brief would provide all the arguments and factual context in one place

without repetition as well as would efficiently address all the claims against the Defendants in a

single document. These same reasons apply with equal force in support of the efficiency of

Vanderbilt filing a single of up to 50-page opposition brief, rather than two 25-page opposition

briefs, and the Defendants jointly filing a single reply brief of up to 10 pages, rather than two 5-

page reply briefs.

        Moreover, the requested relief aligns with the rights the parties otherwise would be

respectively afforded under the Local Rules if Scholastic and HMH were each to separately file

their own motions for summary judgment. In that circumstance, Scholastic and HMH each could

file a moving brief of as many as 25 pages under Local Rule 7.01(a)(2) and each could file a

reply brief of as many as 5 pages under Local Rule 7.01(a)(4). Also, Vanderbilt could file a

response brief of as many as 25 pages to each motion served and filed under Local Rule

7.01(a)(3). Here, by allowing the Defendants to jointly file single moving and reply briefs

totaling the pages they each otherwise could file and Vanderbilt to file a single opposition brief

but for the total pages it otherwise could file, the requested relief is both in accord with the spirit

of the Local Rules as well as in the interests of judicial economy.




                                                   2

   Case 3:18-cv-00046 Document 284 Filed 01/14/21 Page 2 of 5 PageID #: 5540
        WHEREFORE, for the grounds shown, the Defendants and Vanderbilt jointly move the

Court for entry of the Proposed Agreed Order submitted herewith granting the requested page

extensions.


Dated: New York, New York
       January 14, 2021
                                  /s/ David J. Lender
                                  David J. Lender (pro hac vice) (NY Bar No. 2583722)
                                  Benjamin E. Marks (pro hac vice) (NY Bar No. 2912921)
                                  Sara Lonks (pro hac vice) (NY Bar No. 5445630)
                                  Taylor Dougherty (pro hac vice) (NY Bar No. 5526561)
                                  WEIL, GOTSHAL & MANGES LLP
                                  767 Fifth Avenue
                                  New York, New York 10153
                                  david.lender@weil.com
                                  benjamin.marks@weil.com
                                  sara.lonks@weil.com
                                  taylor.dougherty@weil.com

                                  Michael G. Abelow (No. 26710)
                                  SHERRARD ROE VOIGT & HARBISON, PLC
                                  150 Third Avenue South, Suite 1100
                                  Nashville, TN 37201
                                  (615) 742-4200
                                  mabelow@srvhlaw.com

                                  Attorneys for Defendant Houghton Mifflin Harcourt
                                  Publishing Company

Dated: New York, New York
       January 14, 2021
                                  /s/ Edward H. Rosenthal
                                  Edward H. Rosenthal (pro hac vice) (NY Bar No. 1731835)
                                  Caren Decter (pro hac vice) (NY Bar No. 4456992)
                                  Kimberly M. Maynard (pro hac vice) (NY Bar. No. 4767844)
                                  Nicole Bergstrom (pro hac vice) (NY Bar No. 5236344)
                                  Viviane K. Scott (pro hac vice) (NY Bar No. 5468996)
                                  FRANKFURT KURNIT KLEIN & SELZ, PC
                                  28 Liberty Street
                                  New York, New York 10005
                                  Phone: (212) 980-0120
                                  Fax: (212) 593-9175
                                  erosenthal@fkks.com
                                  cdecter@fkks.com

                                              3

  Case 3:18-cv-00046 Document 284 Filed 01/14/21 Page 3 of 5 PageID #: 5541
                            kmaynard@fkks.com
                            nbergstrom@fkks.com
                            vscott@fkks.com

                            Thor Y. Urness (BPR No. 13641)
                            BRADLEY ARANT BOULT CUMMINGS LLP
                            1600 Division Street, Suite 700
                            Nashville, TN 37203
                            (615) 252-2384
                            turness@bradley.com

                            Attorneys for Defendant/Counterclaim-Plaintiff Scholastic
                            Inc.



Dated: Atlanta, Georgia
       January 14, 2021
                            /s/ John W. Harbin
                            John W. Harbin
                            Mary Katherine Bates
                            MEUNIER CARLIN & CURFMAN LLC
                            999 Peachtree Street NE, Suite 1300
                            Atlanta, GA 30309
                            jharbin@mcciplaw.com
                            kbates@mcciplaw.com

                            Paige W. Mills
                            Robert E. Cooper, Jr.
                            Mary Leigh Pirtle
                            Ashleigh Karnell
                            BASS BERRY & SIMS PLC
                            150 Third Avenue South, Suite 2800
                            Nashville, TN 37201
                            pmills@bassberry.com
                            rcooper@bassberry.com
                            mpirtle@bassberry.com
                            ashleigh.karnell@bassberry.com

                            Attorneys for Plaintiff/Counterclaim-Defendant Vanderbilt
                            University




                                        4

  Case 3:18-cv-00046 Document 284 Filed 01/14/21 Page 4 of 5 PageID #: 5542
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this, the 14th day of January, 2021, the foregoing was served via
the Court’s CM/ECF system on the following:


Aubrey B. Harwell, Jr.
Thomas C. Dundon
Erik C. Lybeck
NEAL & HARWELL, PLC
1201 Demonbreun Street, Suite 1100
Nashville, TN 37203
aharwell@nealharwell.com
tdundon@nealharwell.com
elybeck@nealharwell.com

Attorneys for Defendant Ted S. Hasselbring

                                                    /s/ Michael G. Abelow
                                                    Michael G. Abelow




                                                5

  Case 3:18-cv-00046 Document 284 Filed 01/14/21 Page 5 of 5 PageID #: 5543
